DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a test light color sensing device” in claims 1, 2, 7, & 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the test light color sensing device sensor comprises at least one processor (claim 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-26 are allowed.  The examiner acknowledges the amendments filed 1/15/21 have overcome the rejections and/or objections set forth in the office action mailed 11/4/20. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a memory comprising a calibration matrix determined by calibrating a test light color sensing device to a test ambient light source: and at least one processor adapted to: receive the sensor readings from the light color sensor determine an interpolated spectral power distribution from the received sensor readings; convert the interpolated spectral power distribution to at least one measured light color value that quantifies color of light”, in combination with the rest of the limitations of claim 1.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “store a calibration matrix that correlates test sensor readings of a test ambient light source determined by a test light color sensor with target sensor readings of the test ambient light source determined by a spectrometer; receive sensor readings from the light color sensing module; determine an interpolated spectral power distribution from the sensor
readings received from the light color sensing module; convert the interpolated spectral power distribution to at least one measured light color value that quantifies color of light; and determine at least one calibrated light color value”, in combination with the rest of the limitations of claim 21.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining a calibration matrix by calibrating a test light color sensor to a test ambient light source; storing the calibration matrix at the ambient light color sensor; receiving sensor readings from the light color sensing module; determining an interpolated spectral power distribution from the received sensor readings; converting the interpolated spectral power distribution to at least one measured light color value that quantifies color of light; and determining at least one calibrated light color value”, in combination with the rest of the limitations of claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877